 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDArmcor Industries,Inc.andMichael A. RossiandUnited Electrical,Radio and Machine Workers ofAmerica(UE). Cases 6-CA-7532'and 6-CA-7539April 11, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND KENNEDYOn December 9, 1974, Administrative Law JudgeRobert Cohn issued the attached Decision in this pro-ceeding. Thereafter, the Respondent filed exceptionsand a supporting brief. Charging Party United Electri-cal, Radio and Machine Workers of America (UE) filedcross-exceptions and a supporting brief, and the Gen-eralCounsel filed exceptions to the AdministrativeLaw Judge's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the Ad-ministrative Law Judge's Decision in light of the excep-tions and briefs and has decided to affirm therulings,' findings, and conclusions of the Administra-tive Law Judge and to adopt his recommended Orderas modified herein.Although the Administrative Law Judge found thatthe Company violated Section 8(a)(3) by dischargingMichael Rossi on May 30, 1974, he concluded that thedischarge of Wayne Burns on that date and for thesame,assigned reasons was legitimately motivated andhence not unlawful. In explaining the basis for thisconclusion, the Administrative Law Judge noted thatBums, unlike Rossi, was not a prominent union activistand there was no evidence that the Company suspectedor knew that Bums had participated in any unionactivities.'Moreover, the Administrative Law Judgecharacterized Bums' work record as "dismal" andstated his conviction that Bums would have been dis-charged at the end of his 30-day new-employee proba-tionary period in April save for the forbearance of hissupervisor, Joe DeLaquil. The Administrative LawJudge also rejected the General Counsel's contentionthat the Company terminated Bums in order to give anaura of legitimacy to its discharge of Rossi, the leadingunion proponent and the real target of the Company'sanimosity. In this regard, the Administrative LawJudge apparently interpreted Board law as necessitat-IThe Respondent excepted to the refusal of the Administrative LawJudge to grant its motion to correct the record with respect to the hiring dateof employee Robert Marcoline The Board finds merit in this exception andhereby corrects the record to reflect employee Marcoline's actual date ofhue.2 In fact the record shows that Bums attended the initial union meeting2 days before his discharge and signed a union authorization carding a finding that two employees be "so linked togetherin terms of a fraternal as well as a job relationship asto be considered one."We think the Administrative Law Judge's reasoningwith respect to the discharge of Bums is faulty and wefind Burns' termination on May 30 violative of Section8(a)(3) of the Act. In the first place, we note that Bums'job performance was not one of the reasons given by theCompany on May 30 for terminating him.3 Rather,the Company maintained that it had to reduce its workforce by two employees because of a' lack of availablework, and that Burns and Rossi were selected for whatthe Company termed an "indefinite lay-off' becausethey were not sufficiently versatile, and because theyhad the least seniority.' The record reveals, however,that the Company began hiring within 10 days after thedischarges, and within 90 days had hired 21 new em-ployees.Moreover, although Burns and Rossi were thetwo employees primarily assigned to the assembly ofdouble windows, examination of the work records ofboth employees reveals that, contrary to the contentionof the Company, they were assigned and performed avariety of tasks in the plant.Finally, we reject as too restrictive the Administra-tive Law Judge's analysis of the Board's decision inSeaway Broadcasting Company, Inc. d/b/aWMPP,198 NLRB 496 (1972), and similar cases involving anemployer's termination of an employee as part of aneffort to camouflage the discriminatory discharge of aknown union activist. Although it is often the case thatthe employees discharged are closely associated, it isnot asine qua nonthat they be so fraternally linked "asto be considered one." All that is required is a findingthat the discharge of the one was undertaken in theattempt to validate or vindicate the discharge of theother.SeePhillipsManufacturingCompany,148NLRB 1420 (1964);Superex Drugs, Inc.,143 NLRB110 (1963).On the record in the instant case we are satisfied thatthe Company discharged Burns, who with Rossi wasprimarily assigned to the assembly of double windows,in order to strengthen its contention that it was moti-vated solely by legitimate business reasons and not bythe desire to rid itself of a union proponent. Accord-ingly,we find that the Company violated Section3Even had the Company done so, we have serious doubts that such anexplanation would withstand scrutiny. Although Burns had received severalwarnings, the last of these was on April 16; thereafter, he and ForemanDeLaquil reached an understanding that they would "start all over again"with a clean slate, and Bums was retained at the end of his 30-day probation-ary period. Between April 16 and May 30, no new warning slips wereentered in Bums' filea The Company later acknowledged that several female employees hadless seniority but asserted that Burns and Rossi were the least senior "male"employees, and that female employees were retained because of their al-leged "greater versatility."217 NLRB No. 59 ARMCOR INDUSTRIES, INC8(a)(3) by discharging employee Wayne Burns on May30, 1974.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin themeaning of Section 2(6;) and (7) of the Act.2.The Unionisa labor organization within themeaning of Section2(5) of the Act.3.By terminating the employmentof Michael A.Rossi and Wayne Burns on May 30, to discouragemembership in the Union,the Respondent has engagedin unfair labor practices within the meaning of Section8(a)(3) and(1) of the Act.4. By coercively interrogating employees concerningtheir union sympathies and activities;by threateningemployeeswith economic reprisals, including closing ofthe businessif theemployees supportedthe Union; bycreating the impression of surveillance of their unionactivities;by encouraging union activity among its em-ployees onbehalf of arival labor organization; and bypromising employees benefits if they refrained fromengaging in union activities,the Respondent has en-gaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) and(7) of the Act.THE REMEDYHaving found that the Respondent has engaged inunfair labor practices violative of Section 8(a)(1) and(3) of the Act,we shall order that it cease and desisttherefrom and take certain afffirmative action in orderto effectuate the policies of the Act.We have found that on or about May 28, and at alltimes thereafter,a majority of the Respondent's em-ployees in an appropriate unit signed authorizationcards designating the Union as their representative forpurposes of collective bargaining.Thereafter,the Re-spondent,by its agents and supervisors,engaged in actsand conduct of an extensive and egregious nature, in-cluding discriminatory discharges,allof which wasdesigned to interrupt,thwart,and destroy the em-ployees' support of the Union,and make the holding ofa fair election impossible.We therefore find that thecircumstances of this case require a bargaining order asthe only appropriate remedy for the Respondent's mis-conduct.Having found that the Respondent discriminatedagainst Michael A.Rossi and Wayne Burns in the man-ner set forth above,we shall order that the Respondentoffer them immediate reinstatement to their formerjobs or, if those jobs no longer exist,to substantiallyequivalent positions,without prejudice to their seni-359ority or other rights and privileges,and make themwhole for any loss of earnings they may have sufferedby reason of the discrimination against them. Backpayshall be computed in accordance with the formula pre-scribed by the Board inF W Woolworth Company,90NLRB 289 (1950), andIsis Plumbing & Heating Co.,138 NLRB 716 (1962).The serious and pervasive nature of the unfair laborpractices committed,including discriminatory termi-nations,indicate hostility to the purposesof the Act.We shall therefore order that the Respondent cease anddesist from in any manner infringing upon the rightsguaranteed its employees by Section7 of the Act.Ent-wistleManufacturing Company, 23NLRB 1058 (1940),enfd. as modified 120 F.2d 532 (C.A. 4, 1941).ORDERPursuant to Section 10(c) of the National Labor Re-lations Act,as amended,the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge as modified below, andhereby orders that Respondent,Armcor Industries,Inc.,Murrysville,Pennsylvania,itsofficers,agents,successors,and assigns,shall take the action set forthin the said recommended Order,as so modified:1.Substitute the following for paragraph 2(a):"(a) Offer to Michael A. Rossi and Wayne Bumsimmediate and full reinstatement to their former jobsor, if those jobs no longer exist,to substantially equiva-lent positions,without prejudice to their seniority orother rights and privileges,and make them whole forany loss of pay they suffered by reason of their dis-criminatory terminations,in the manner set forth in thesection entitled`The Remedy."'2. Insert the following as paragraph 2(c) and reletterthe subsequent paragraphs accordingly:"(c) Preserve and, upon request,make available tothe Board or its agents, for examination and copying,allpayroll records, social security,payment records,timecards,personnel records and reports,and all otherrecords necessary to analyze the amount of backpaydue under the terms of this Order."3. Substitute the attached notice for that of the Ad-ministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a hearing at which all parties had opportunity togive evidence,the NationalLaborRelations Board hasfound that we violated the NationalLaborRelations 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct, and -has ordered us to post this notice and abideby the following:WE WILL NOT unlawfully interrogate employeeswith respect to their union activities and desires.WE WILL NOT threaten- employees with reprisals ifthey engage in union activities.WE WILL NOT promise benefits to employees ifthey refrain from engaging in union activities.WE WILL NOT give the impression to our em-ployees that we are surveilling or spying upontheir union activities.WE WILL NOT discourage membership in UnitedElectrical,Radio andMachineWorkers ofAmerica (UE), or any other labor organization, bydiscriminating against our employees in regard tohire or tenure of employment or any other term orcondition of employment.WE WILL NOT give assistance to or support a rivallabor organization of the above-named Union.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise oftheir rights under Section 7 of the Act.WE WILL offer to Michael'A. Rossi and WayneBums immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent positions, without preju-dice to their seniority or other rights and privi-leges, and WE WILL make them whole for any lossof pay they suffered by reason of their discrimina-tory terminations.WE WILL, upon request, bargain collectivelywith the above-named Union respecting rates ofpay, wages, hours, or other terms and conditionsof employment as the exclusive representative ofour employees in the following bargaining unit:All production and maintenance employees oftheRespondent, employed at its Murrysville,Pennsylvania, plant; excluding all other em-ployees, office clerical employees and guards,professional employees and supervisors as de-fined in the Act.ARMCOR INDUSTRIES, INCDECISIONSTATEMENT OF THE CASEROBERT COHN, Administrative Law Judge: This con-solidated proceeding, held pursuant to Section 10(b) of theNational Labor Relations Act, as amended (herein the Act),was heard at Pittsburgh, Pennsylvania, on September 11 and12, 1974,'pursuant to due notice. The amended con-solidated complaint, issued August 20, by the General Coun-'All dates hereinafter refer to the calendar year 1974, unless otherwiseindicated.sel of the National Labor Relations Board, through the Re-gionalDirector for Region6,alleges, insubstance, thatArmcor Industries, Inc. (herein the Respondent or Com-pany) violated Section 8(a)(1) and (3) of the Act through actsand conduct of its agents and supervisors more fully detailedhereinafter.'By its duly filed answer, the Respondent admitted thejurisdictionalallegationsof the complaint, and also admittedthat certain named personnel were supervisors within themeaning of Section 2(11) of the Act; however, it denied thatcertain other personnel were supervisors, and generally de-nied the commission of any unfair labor practices.Subsequent to the trial of the case, counsel for the GeneralCounsel and counsel for the Respondent filed helpful, post-hearing briefs, which have been duly considered.'Upon the entire record in the case, including my observa-tion of the demeanor of thewitnesses,'Imakethe follow-ing:FINDINGS AND CONCLUSIONS'ITHE ALLEGED UNFAIR LA13OR PRACTICESA. Background and Setting of the IssuesThe Respondent, a Pennsylvania corporation, with itsprincipal offices located in Murrysville, Pennsylvania, is en-gaged in the nonretail sale and distribution of windows: Itappears that it receives the various component parts at itsMurrysville plant and there fabricates and assembles the win-2 The several charges giving rise to the complaint were filed by MichaelA Rossi on May 31 (amended July 30) and by United Electrical, Radio andMachine Workers of America (UE) on June 4 (amended July 30)3Concomitantly with the filing of its brief, Respondent filed a "Motionto Open and Amend Record " The essence of such motion is that, subse-quent the close of the hearing, counsel for Respondent discovered a "clericalerror" on a list of employees (prepared by Respondent prior to the hearingpursuant to a subpoena from the General Counsel) which was introducedin the record as G.C Exh. 2. The significance of the list relates to the dateof hire of employees, i.e , a seniority list Through its motion, Respondentwould seek to show that the date of hire of one employee (Robert Marco-line) should read earlier than stated on the exhibit since he had worked forthe Company previously, and was on an "educational leave of absence" for4 months prior to the date of hire as shown on the exhibitCounsel for General Counsel filed an opposition to Respondent's motionon the ground that the evidence which Respondent proffered was neithernewly discovered nor not available at the time of the hearing, and citedBoard precedent in support of his position. In view of such opposition, andsince the evidentiary matter sought to be introduced into the record by theRespondent was within the knowledge of Respondent prior to and duringthe hearing, it cannot be said that, in that sense, such matter was "eithernewly discovered or previously unavailable " Accordingly I shall deny themotion of Respondent SeeBricklayers, etc. Union (Shelby Marble and TileCompany),191 NLRB 231 (1971);General Mercantile & hardware Com-pany,191 NLRB 20, fn. 1 (1971);Williams Brothers,126 NLRB 388, fn1,and cases cited(1960),see also Rules and Regulations of the NationalLabor Relations Board,Series 8, asamended, Sec. 102.48 (d)(1)4CfBishop and Malco, Inc, d/b/a Walker's,159 NLRB 1159, 1161(1966)5There is no issue as to the Board's jurisdiction or the status of theCharging 'Union as a labor organization. The complaint alleges sufficientfacts respecting direct inflow and direct outflow of goods into and out of theCommonwealth of Pennsylvania, which are admitted by the answer, uponwhich I may, and do hereby, find that the Respondent is engaged in com-merce within the meaning of Sec. 2(6) and (7) of the Act, and that UnitedElectrical,Radio and Machine Workers of American (UE), herein theUnion or UE,is a labor organization within the meaning of Sec 2(5) of theAct. ARMCOR INDUSTRIES, INC.dows; it subsequently ships them to customers who areprimarily contractors in the building industry. In May, theRespondent employed approximately 23 production andmaintenance employees at its plant, which work force in-cluded both persons of male and female gender. At all timespr[or thereto, none of the employees had ever been repre-sented for the purposes of collective bargaining by a labororganization-6Following a discussion of the need for union representationamong some of the employees, employee Michael Rossi, onor about May 23, contacted Ron Baldasseroni, a representa-tive of the Union, and requested information respecting whatshould be done in the circumstances. Baldasseroni told Rossito set up a meeting among the interested employees, andRossi complied. On Tuesday evening, May 28, a meeting washeld at a local athletic club at which Baldasseroni attendedalong with 15 employees of the Company. At the meeting,Baldasser`oni was introduced to the employees by Rossi, andthe former explained to the employees the asserted advan-tages of belonging to the Union. Following that, he passed outunion authorization cards for the employees' signature, ex-plaining that if the Union had a majority of the employees,itwould request recognition from the employer; if the em-ployer refused, the Union would file for an election. Accord-ing to the testimony of Rossi, the employees indicated theirsupport of the Union by raising their hands and by signingauthorization cards.'Rossi also secured from Baldasserom a few blank authon-zaltion cards for the purpose of soliciting employees who wereunable or unwilling to attend the meeting. Accordingly, onMay 29, Rossi solicited, and secured signed authorizationcards from four additional employees (making a total of 19).Rossi also testified that on May 29 he approached GaryDeLaquil, the son of the president of the Company, but thelatter later handed the card back unsigned telling Rossi thathe (DeLaquil) "was mad because he was not informed of themeeting."B. Alleged Interference,Restraint,and Coercion1.By Jack FabeanOn the morning of the following day, May 30, Rossi hada conversation with Jack Fabean, vice president of manufac-turing for the Respondent, outside of the men's restroom.According to Rossi's testimony, Fabean put his arm aroundRossi's shoulder and asked whether "he got all the cardsback."Rossiresponded that he received quite afew-"enough." But Fabean persisted-"how many?" Rossirefused to tell him. Whereupon Fabean observed that all theemployees had to do was to come into the office and discussthe matter with management, and they would have beengiven what they wanted.' I find that the questions and state-6The plant had only been in operation since sometime in 19731 The signed authorization cards were received in evidence at the hearing,the legend on the cardstates:Ihereby request and accept membership in the above named Union(UE), and authorize it to represent me, and in my behalf to negotiateand conclude all agreements as to hours of labor, wages, and all otherconditions of employment.361ments of Fabean on this occasion constitute not only coerciveinterrogation of an employee concerning union activities butalso create an impression among employees that their unionactivities were being kept under surveillance,and the impliedpromise of benefits to employees in return for foregoing theUnion,all' in violation of Section8(a)(1) of the Act.On themorning of May 28, an employee(whose name doesnot appear on therecord) inquired of employee Richard Po-well whether the latter was goingto thehome of Mike Rossithat night.Powell replied that he did not know anything washappeningthatnight; whereupon the employee stated that ifPowell did not know, to forget it. However,this exchangeobviously aroused Powell's curiosity,and at breaktime heasked Rossi what was going on.Rossi then told him about theunion meeting that was planned for that evening.,Laterin the afternoon that day, Fabean inquired of Powellif the latterhad anythingimportant to do that night.Powellreplied that he had a date with his girlfriend.Fabean inquiredwhere the meeting was that night,Powelldidnotrespond.' I find that the foregoinginquiry byFabean re-garding a subject matter which both participants knew to bea union meeting,constituted coercive interrogation in viola-tion of Section8(a)(1) of the Act.In the late afternoon on May 28, Jack Fabean interrogatedanother employee, Dennis Wilson, at the latter's work sta-tion,as to the whereaboutsof theunion meeting that evening.Wilson feigned lack of knowledge of such meeting. Fabeanthen statedthatany employees that wanted a union werecrazy,and that ifthey had any problemstheyshould go tothe manager and work them out.I find the foregoing interrogation, based upon the creditedtestimony of Wilson, to be coerciveand thereforeviolative ofSection 8(a)(1) of the Act.On themorning of May 30, employees Rossi,Wilson, Po-well, and a few others were sitting in the lunchroom discuss-ing the Union when Fabean came in. He remarked that hecould hear everything they were saying because "the walls arepaper thin." I findthe foregoing statement, based upon thecredited testimonyof thenamed employees,to constitute animpression of surveillance violative of Section 8(a)(1) of theAct.8Fabean's recollection of the conversation is somewhat at variance withthat of Rossi. According to Fabean, he told Rossi that "your secret is nolonger a secret, it is out in the open-you can do your thing " I am inclinedto credit Rossi who impressed me as a candid and truthful witness Asidefrom demeanor considerations, Fabean was, not impressivebecause, al-though he acknowledged knowledge of the union movement in the plantthrough a prior conversation with employee Kovacs, Fabean was obviouslyreluctant to testify as to his knowledge of the extent of such union activitiesand was unable to explain why he made the asserted statement to Rossi ifhe was unaware of Rossi's preeminence in the union campaign.9 The foregoing findings are based upon the credited testimony of Powell.Fabean denied any conversation with Powell or any other employee at theplant between the hours of 9 a.m and 4 p.m on May 28, 29, and 30 Thisbecause he was out of the plant inspecting the Company's products beinginstalled in a housing project However, he admitted being in the plantduring the early working hours and in late afternoon. I note that the exacttime of the foregoing conversation was not elicited in the record, and, in anyevent, I credit Powell who was impressiveas a witnessand who, the recordshows, was employed by Respondent at the time of the hearing. SeeGeorgiaRug Mill,131 NLRB 1304, 1035, fn. 2 (1961), enfd. as modified 308 F.2d89 (C.A. 5, 1962);Astrosystems, Inc.,203 NLRB 49 (1973);Federal Enve-lope Company,147 NLRB 1030, 1 1 036 (1964). 362DECISIONS OF NATIONALLABOR RELATIONS BOARDIn early June-about a week following the union meetingon May 28-Jack Fabean approached employee PatriciaChicka at her work station and stated that he did not knowwhy "`you kidswant a union," and then walked away. Fabeandid not deny this conversation, and counsel for the GeneralCounsel in his brief, urges that such a statement goes "beyondthe permissible limits of the speech protected by Section 8(c)[of the Act]. I disagree. The utterance of Fabean on thisoccasion was not interrogation and the matter stated cer-tainly did not rise to the status of a threat or intimidation, inmy view. Accordingly, I shall recommend that the complaintbe dismissed insofaras it allegesa violation of Section 8(a)(1)as to this incident.2.By Pat DeLaquilMr. Pat DeLaquil is president of the Company and therecord shows that he takes an active participation in its day-to-day operations. About noontime on May31, union organ-izerBaldasseroni, in company withseveral of the employeesof the Company, approached DeLaquil in the plant and re-ques ted recognitionof the Union as the employees' collective-bargainingrepresentative. DeLaquil refused and later told agroup of employees that he did not want Baldasseroni on theCompany's property again.It had been the Company's practice since April to have a"Pizza Night"one eveninga month. On this occasion theCompany would provide food and drink for the employeesafter work, and there the employees would be given the op-portlunity to express their complaints or grievances to themanagement.A "Pizza Night" was scheduled and held at theCompany premises on May 31. At that time, DeLaquil madea short speech in which he advised the employees that he wasaware of their attempt toorganize aunion and that he did notparticularly oppose such activities except that he did not likethe UE and "would fight it all the way."10 He recited thehistory of UE, stating that in its early days it had been af-filiated with the Communist Party and that it was no longeraffiliatedwith the AFL-CIO. DeLaquil observed that be-causethe Company's businesswas intimately associated withthe building and construction industry, he would prefer thatthe employees' union be affiliated with the AFL-CIO."During his speech, DeLaquil referred to a profit-sharingplan which he had been thinking about and preparing. Hethenstated that it could not be put into effect if the UE wasbrought in.12I find the foregoingstatementsof DeLaquil to constitutethreats of retribution and loss of benefits to the employees ifthey selected the Union as their collective-bargaining repre-sentative. I also find the statement regarding the profit-shar-ing plan to constitutean impliedpromise of benefit should theemployees reject the Union, all in violation of Section8(a)(1)of the Act.1310Credited testimony of Elaine Hohman.11Along these same lines, Mike Arbetter, an admitted supervisor, spoketo the employees concerning the strikes and other labor problems which theUE had caused at another company in the vicinity, and that the employeescould expect similar consequences if they brought the UE into the com-pany's plant.12Credited testimony of Elaine Hohman De]Laquil admitted that hestated that "if the Union came in, this type of thing [the profit-sharingplan] would not be possible "On May 31, in the afternoon, at the work station of ElaineSeiler,a conversation took place between President PatDeLaquil and Ms. Seiler in which DeLaquil inquired why shewanted a union. She responded "for job security and higherpay."DeLaquil replied that therewas"noway[employees] could get higher pay-the doors would have toclose first," and he was disappointed "that [employees] didn'tgo to him first." DeLaquil also mentioned "something aboutElaine Hohman, that if they were to fire anybody because ofthe Union it would be her." He also advised that the em-ployees of the Company had "everything the Season-All[employees] had in their contract plus two additional paidholidays."" I find the interrogation, taking place as it didwithout justifiable purpose and lack of assurances againstrecrimination, to be coercive within the meaning of Section8(a)(1) of the Act.15 I further find his statement concerningpossible closure of the plant to be a threat and not a mereprediction of possible economic consequences-that if theemployees pursued the exercise of their organizational rightsthey would be without jobs. At best, sucha statement con-notes the futility to the employees of continued exercise oftheir Section 7 rights, and therefore is violative of Section8(a)(l) of the Act.Employee Mitch Persin also testified that he had a conver-sation with President DeLaquil on the afternoon of May 31,near his work station. DeLaquil inquired why he wanted theUnion. Persin responded that it was not so much the moneyas it was job security and "better management on the floor."DeLaquil advised that the employees should have seen himfirst in order to get "things straightened out."16 Again, forthe reasons expressed in the case of Elaine Seiler, above, I findthe interrogation of DeLaquil on this occasion to be coerciveand therefore violative of Section 8(a)(1) of the Act.3.By Al BiroEmployee Debbie Hohman (Carver) testified that on themorningof May 28, Al Biro, Respondent's chiefengineer,came to her workstation andasked where the meeting wasand stated something to the effect that he thought she was onthe "Company's side." Carver testified that she did not re-spond.Birocould not recall any conversation with Carver onMay 28 but acknowledged that on the afternoon of May 31he was advised that there wasa union meetingto take placeafter work that day which was scheduled, apparently, aboutthe same time of the Company's Pizza Party.- He asked sev-eral employees whether they weregoingto theunion meetingor the Company's party and voiced the opinion that it wastheir obligation to come to the Company's party first andhave the unionmeetingafterwards, since the former had beenscheduled first:13 SeeGraberManufacturing Company,158 NLRB 244 (1966),enfd. 382F.2d 990(C.A 7, 1967)14The foregoing findings are based on the credited testimony of Seiler,who was impressive as a witness. DeLaquil testifiedthat he couldnot "re-call" any conversation with Seiler on the afternoon of May 31."Season-All" refers to a company with which DeLaquil was previouslyassociated,and which is engaged in substantially the same business as Re-spondent.15SeeN.L.R.B v. Cameo,Inc.,340 F 2d 803 (C.A 5, 1965)16The above findings are based upon the credited testimony of Persin.DeLaquil did not recall any conversation with that employee on May 31 ARMCOR INDUSTRIES, INC.I am inclinedto credit Biro's versionof this conversationsincethereisnoevidence that on the morning of May 28Carver hadengaged inany union activities which would havepromptedBiroto make the statement attributed to him. Ishall thereforerecommendthat thisallegationof the com-plaint bedismissed.The complaintallegesthat theRespondentviolated Sec-tion 8(a)(1) of the Act by "encouraging union activity amongitsemployees on behalf of a rival labor organization,"through President Pat DeLaquil. The evidence shows thatprior tohis employmentwith Respondent, DeLaquil was vicepresidentof theSeason-All Company (above referred to)which had a collective-bargaining contract with the Interna-tional Union of Electrical Workers, AFL-CIO (IUE). DeLa-quil acknowledged that during that period he became friendlywith Charles Copeland, a representative of the IUE, whopresumably serviced the contractat Season-All. The evidencefurther shows that, when weather permits, employees of theRespondent who wish to do so eat theirlunchesoutside theplant. On May 30, some of the employeesincludingMichaelRossi,Mitch Persin,DennisWilson,Rick Powell, andWayneBurnswere eating lunch when a man approached andidentified himself as Charles Copeland. The latter went up toRossi andsaid"you must be Mike," and further observedthat he (Copeland) "was from the IUE and that somebody inthe office called [him] and told [him] that you were in needof a union herRossi responded affirmatively-that theemployees werein needof a union but that they already hadone that they believed they wanted, and named the UE. Cope-land then explained that in 1947 the two unions used to beone, but that the IUE split from the UE because the latter was"communistaffiliated."During the conversationRossicalled Gary DeLaquil, a sonof Pat DeLaquil and an employee in the plant, over to thegroup and asked him what he thought about thesituation.Gary DeLaquil replied that he thought that the Union repre-sented by Mr. Copeland was "better."The followingevening,at the Pizza Night festivity, PatDeLaquil acknowledged to the employees that he knewCopeland frombeing associatedwith him atSeason-All, andthat he had seen Copeland on several occasions prior to May30 wherein Copeland wanted to know whether the Companywas ready to be organized; however, DeLaquil denied that hehad directed Copeland to come to the company premises theprevious day.Viewing the record as a whole, I am convinced, and there-fore find, that the evidence sustains the contentions of theGeneral Counsel on this allegation. Thus the opposition ofDeLaquil to the UE is established,as well ashis preferencefor a union affiliated with the AFL-CIO. He was friendlywith Copeland for many years and when he learned of thesupport for UE among the Company's employees,it is rea-sonable toinferthat he would call upon Copeland. ThatCopeland had previous knowledge of the union activitiesamong theemployees-and, moreover, the name of the leaderthereof-is evidenced by the uncontradicted testimony ofRossi.All of the foregoing, taken with the timing of theincidenton the heels of the employees' organizational activi-ties on behalf of the UE, convince me, as above stated, that17Testimony of Rossi. Copeland was not called as a witness at the trial.363the Respondent instigated the appearance of the IUE on thescene, and therefore interfered with, restrained, and coercedits employees in the selection of a collective-bargaining repre-sentative, all in violation of Section 8(a)(1) of the Act."II.THE ALLEGED DISCRIMINATORY TERMINATION OF MICHAELROSSI AND WAYNE BURNSRossi and Burns were terminated by the Respondent at theend of the work day on Thursday, May 30. The record showsthat, at that time, Rossi and Burns were summoned into theoffice of Plant Manager Kyle. There they were first handedtheir checks and then told by Kyle that they were being laidoff because of lack of work and because they were the leastsenior male employees there. Kyle also mentioned that theyeither were unable to-or would not perform other work inthe plant such as the operation of machines or the forklifttruck (they were performing the work of final assembly of thewindows during the period immediately preceding their ter-mination). Neither of the men responded to Kyle, but tooktheir checks and left.19Respondent's, defense is that the two men were terminatedboth because of lack of work for them, and, additionally,because of their lack of versatility (or incompetency in thecase of Burns) as employees. In support of the first conten-tion, Respondent showed that for a period of several monthsprior of the termination, the principal production in the plantwas devoted to the making of windows for a housing develop-ment constructed by the Beaver County Housing Authority.It was further shown that during the last several weeks priorto the termination, as that job was being completed, someemployees were required to perform "make work" jobs forsome periods during the work day. Accordingly, on eitherMay 28 or 29, President Pat DeLaquil and Plant ManagerKyle discussed the matter and decided that a layoff of severalemployees was necessary, and Kyle determined that the lay-off should occur in the assembling unit since, as pointed outabove, the Beaver job was coming to an end and the two men(Rossi and Burns) were not sufficiently versatile to performother jobs. Kyle also testified that based upon his observationfrom being on the plant floor, he was aware that Burns couldnot operate the cutting saw and that the two men had a poorattitude or reluctance to take on other jobs. Kyle also pointedto some problems between Burns and his foreman Joe DeLa-quil in which Kyle became involved becauseBurnshad com-plained to him about the treatment Burns was receiving fromJoe DeLaquil.20On the other hand, there is only one file memorandum byJoe DeLaquil as respects Michael Rossi. This is dated April5, and alludes to Rossi's "bad work habits, lack of versatility,18An allegation of the complaint dealing with independent 8(a)(1) activ-ity as respects Mike Arbetter, a company supervisor, on May 31, (PizzaNight) was discussedsupraI find such statements, although antithetical tothe aspirations of a majority of the employees, did not rise to the stature ofthe threats in violation of Sec. 8(a)(1) of the Act.19Testimony of Rossi and Bums, which is, in essence, corroborated bythat of Kyle.20 Thus the record shows that during the month of April Joe DeLaquilrepeatedly warned Burns about poor work habits which resulted in produc-tion lossesto the extent that on April 22 he directed a memorandum to Kylesuggesting that some "disposition" be made ofBurns.Kyle told DeLaquilto use his own judgment, and, apparently, DeLaquil retained Bums at thattime only because he (Burns) had a new baby in his house. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDactual refusal to work on other jobs such as saws [and] repeat-edly warned about leaving his work station which resulted inlow productivity." However, in his testimony at the trial, JoeDeLaquil (who had great difficulty in responding directly toquestions) acknowledged that Rossi never refused to work onthe saws or any otherjobs-he merely did not like to performthe other work. I also note that, unlike the memoranda pre-pared by Joe DeLaquil with respect to Wayne Burns, thememorandum for Rossi was not entitled a "verbalwarning.""Analysis and Concluding Findings as to Rossi and BumsAs previously set forth, the record shows that Rossi wasthe prime instigator of the union movement at the plant, andthat this fact became known to the officers of Respondentprior to the termination. This is reasonably inferable from thestatements made to Rossi by Jack Fabean and by the fact thatCopeland was directed to Rossi as the employee to contactrespecting-the organization of a union.22 The record furthershows the great antipathy of the Respondent to the organiza-tional efforts of the employees-particularly on behalf of theUE. The terminations of these two employees, following im-mediately on the heels of the foregoing events, constitutes, inmy judgment,a prima faciecase of discrimination requiringthe Respondent to come forward with competent, credibleevidence tending to establish that the employer "was moti-vated bylegitimateobjectives since proof of motivation, ismost accessible to him."23I am convinced that Respondent met this standard as re-spects Burns. In the first place, there is little or no evidencethat Respondent was aware that Burns had participated inany union activities; indeed, his only'participation in thisregard was the signing of a union card at the Union meetingon May 28. But even assuming such knowledge,Burns' workrecord for the short time of his employment was dismal, andI am convinced that he would have been terminated at theend of April had not Joe DeLaquil had pity upon him becauseof the new addition to his family. I shall therefore recommendthat the complaint as to Burns be dismissed.2421 See Resp.Exhs 2-8.22Although Respondent argues that the evidence does not support afinding that the supervisors responsible for the termination had prior knowl-edge of Rossi's union activities,the knowledge of Fabean is imputable to theRespondent SeeWarren Chateau Hall Inc., 214NLRB No. 55(1974),TheBama Company,145 NLRB1141,1152(1964) In any event,Fabean ad-mitted discussing the Union with Pat DeLaquil after he(Fabean) learned ofthe union campaign,but prior to Rossi's termination23NL.R.B. v Great Dane Trailers,Inc.,388 U.S. 26, 33-34 (1967),Standard Container Company,171 NLRB 433(1971),enfd 428 F 2d 793(C A 5, 1970);Central Pressof California,210 NLRB 765(1974).24 Counsel for the General Counsel, doubtless recognizing the weaknessof Bums' case,argues that Respondent terminated him at the same time asRossi in order to lend an air of legitimacy to the situation That is, GeneralCounsel contends that Respondent recognized its vulnerability if it onlyterminated the leader of the union movement,therefore,it also laid off anemployee not known to be so active so as to becloud the issue. In supportof such contention,he cites, the recent case ofSeaway Broadcasting Com-pany, Inc.,d/b/a WMPP,198'NLRB 496(1972)However, that case isdistinguishable on its facts since the Board there found that the two em-ployees were so linked together in terms of a fraternal as well as a jobrelationship as to be considered one. No such evidence of linkage existedin this case;accordingly,I find there is a lack of substantial evidence on theOn the other hand, the reasons proffered by the Respond-ent in support of its defense of Rossi's termination25 do notwithstand scrutiny. Thus, unlike Burns, the record does notsupport Respondent's contention that Rossi was an unsatis-factory employee. There had been no derogatory commentsconcerning his work performance for almost 2 months priorto his termination,and even that memorandum was notdenominated as a "warning." Moreover, the record does notdisclose that Joe DaLaquil even discussed any such delin-quencies with Rossi. While it may be true that Rossi did notlike to workon the sawsor drive a truck, Joe DeLaquiladmitted that he never refused to perform such work. To thecontrary, his production record indicates that from time totime he "loaded material,handled material,loaded and un-loaded trucks, painted carts, etc."26It is true, as the Respondent argues, that at the exit inter-view neither Rossi nor Burns requested that they be placedon other work. However, they were not given that prerogativeby Kyle; rather, they were presented with the layoff asa faitaccompli.Under such circumstances, the two men probablyconsidered it a futile gesture to demand or even request otherwork.In addition, I have considered, as bearing on the issue ofdiscrimination, the timing of the discharge, coming only twodays after Rossi had arranged the union meeting in which amajority of the employees had signed union cards, and priorto the end of a payroll period. Such timing, it has been held,is strong evidence of discriminatory motive.27Moreover, I have considered that Rossi was not in fact theleast senior male employee; the record (G.C. Exh. 2) reflectsthat Robert Marcoline was hired subsequent to Rossi.Finally, I have considered the testimony of James Johnson,a former employee of Respondent, who related, in substance,that several months prior to his termination, Jack Fabeanadvised him that two of Johnson's friends had been ter-minated because they were "troublemakers" i.e., talkingabout getting a union in." Although this was denied by Fa-bean and it is possible that Johnson may have harbored someanimosity against the Company because it discharged andrefused to rehire him, he did not impress me as one whowould'fabricate such a story out of the whole cloth. I there-fore credit him.record as a whole to warrant the conclusion that Bums' termination wasprotected by the Act.25 At the hearing, Respondent acknowledged that while it originally desig-nated the termination of Rossi and Burns to be "layoffs," it did not, in fact,intend to recall them. In short, Respondent considered the two men to bepermanently laid off or discharged President DeLaquil explained that thework force of Respondent was quite young and temperamental and wereprone to become quite upset when one or more of their number was "dis-charged"; accordingly, the appellation "layoffs" was utilized However, I donot necessarily take this explanation at full face value since the recorddiscloses that, commencing in July, Respondent commenced hiring new,full-time employees. It perhaps would be difficult to explain the hiring ofsuch employees were the May 30 terminations be considered as mere lay-offs.26 See Resp Exh. 9(b).27 SeeN.L.R.B. vMontgomery Ward and Company, Inc.,242 F.2d 497,502 (CA 2, 1957), cert denied 355 U S 829 Respondent introducedevidence to show that other employees had been discharged on days otherthan the end of the payroll period. However, that list (Resp. Exh. 11) didnot enumerate the reasons for the discharges Obviously, there are somecauses for discharge such as fighting, stealing, insubordination, and the likewhich require immediate discipline This-is not the situation here ARMCOR INDUSTRIES, INC.Accordingly, for all of the foregoing reasons, I find andconclude that the preponderance of the evidence supports thecontention that the termination of Rossi on May 30 wasmotivated,at least inpart,28 because of Respondent's oppo-sition in his campaign to establish the Union, and to discour-age such activity, in violation of Section 8(a)(3) of theAct. 29Upon the basis of the foregoing findings of fact and theentire record, I make the following:CONCLUSIONS OF LAW1.Respondentis anemployer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By terminating the employment of Michael A. Rossi onMay 30, to discourage membership. in the Union, the Re-spondent has engaged in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act.4. By coercively interrogating employees concerning theirunion sympathies and activities; by threatening employeeswith economic reprisals, including-closing of the business ifthe employees supported the Union; by creating the impres-sion of surveillance of their union activities; by encouragingunion activity among its employees on behalf of a rival labororganization, and by promising employees benefits if theyrefrained fromengaging in unionactivities, the Respondenthas engaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices violative of Section 8(a)(1) and (3) of the Act,I shall recommend that it cease and desist therefrom and takecertain affirmative action in order to effectuate the policies ofthe Act.I have found that on or about May 28, and at all timesthereafter, a majority of the Respondent's employees in anappropriate unit signed authorization cards designating theUnion as their representative for purposes of collective bar-gaining. Thereafter, the Respondent, by its agents and super-visors, engaged in acts and conduct of an extensive and egre-gious nature, including a discriminatory discharge, all ofwhich was designed to interrupt, thwart and destroy the em-ployees' support of the Union, and make the holding of a fair28 SeeN.L.R.B. v. Great Eastern Color Lithographic Corp.,309 F.2d 352,355 (C.A. 2, 1962), cert denied 373 U.S. 950 (1963);N.L.R.B. v. HanesHosiery Division,Hanes Corp.,413 F.2d 457, 458 (C A. 4, 1969).29Charles Perrella and Gerald Katz, Co Partners, d/b/a Charles PerrellaRing Company,213 NLRB No. 1 (1974). Although not cited as a reasonto the employees at the exit interview, Respondent, at the trial, profferedsome evidence that a reason for their termination was due to their relativelypoor production compared with other employees who performedthe samejobHowever, as Respondent acknowledges in its brief, the productionrecords of the other employees were not offered into evidence at the hear-ingAccordingly, no comparison may be made, and I have therefore giventhis contention of Respondent (which appears to be principally an after-thought) little or no weight in my consideration of the issue.365election impossible. I therefore find that the circumstances ofthis case require a bargaining order as the only appropriateremedy for the Respondent's misconduct.30Having found that the Respondent discriminatedagainstMichael A. Rossi in the manner set forth above, I will recom-mend that the Respondent be ordered to offer him immediatereinstatement to his former or substantially equivalent posi-tion,without prejudice to his seniority or other rights andprivileges, and make him whole for any loss of earnings hemay have suffered by reason of the discriminationagainsthim. Backpay shall be computed in accordance with the for-mula prescribed by the Board in FW. Woolworth Company,90 NLRB 289 (1950), andIsis Plumbing & Heating Co.,138NLRB 716 (1962).The serious and pervasive nature of the unfair labor prac-tices committed, including a discriminatorytermination, in-dicate a hostility to the purposes of the Act. I shall thereforerecommend that the Respondent be ordered to cease anddesist from in any manner infringing upon the rightsguaran-teed to its employees by Section 7 of the Act.Entwistle Manu-facturing Company,23 NLRB 1058 (1940), enfd. as modified120 F.2d 532 (C.A. 4, 1941).Upon the basis of the entire record, the findings of fact, andthe conclusions of law, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER31Respondent, Armcor Industries, Inc., Murrysville, Penn-sylvania, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against anyemployee in regard to his hire or tenure of employment or anyterm or condition of employment in order to discouragemembership in United Electrical, Radio and Machine Work-ers of America (UE), or any other labor organization.(b) Supporting or assisting the organizational activities ofany rival labor organization of the above-named union.(c)Coercively interrogating its employees about` theirunion activities.(d) Threatening employees with reprisal, including closureof the plant, if they become or remain members of the above-named union, or continue to engage in activities in supportof the above-named union.(e)Creating the impression of surveillance of the em-ployees' union activities.(f)Promising employees benefits to dissuade them fromengaging in union activities.(g) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights guaran-teed by the Act.2. Take the following affirmative action which is necessaryto effectuate the policies of the Act:30Steel-Fab, Inc., 212NLRB 363 (1974);Charles Perrella Ring Company,supra.31 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order- herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions and Order, and all objections thereto shall bedeemed waived for all purposes 366DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Make whole Michael A. Rossi, in the manner set forthin the section entitled "The Remedy," for any loss of earningssuffered by reason of the discrimination against him.(b) Upon request, recognize and bargain with United Elec-trical,Radio and- Machine Worker of America (UE), as theexclusive collective-bargaining representative of the em-ployees in a unit of all production and maintenance em-ployees employed at Respondent's Murrysville, Pennsyl-vania, location, excluding all other employees, office clericalemployees, and guards, professional employees, and supervi-sors as defined in the Act, respecting rates of pay, wages,hours, or other terms and conditions of employment and, if32 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."an understanding is reached, embody such understanding ina signed agreement.(c) Post at its premises in Murrysville, Pennsylvania, copiesof the attached notice marked "Appendix."32 Copies of saidnotice, on forms provided by the Regional Director for'Re-gion 6, after being duly signed by Respondent's authorizedrepresentatives, shall be posted by it immediately after receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(d) Notify the said Regional Director, in writing, within 20days from the date of this Order, what steps Respondent hastaken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it herebyis,dismissed insofar as it alleges unfair labor practices notspecifically found herein.